DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on November 19, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/19/2019 has been considered by the examiner.

Drawings
4.	The drawings were received on November 19, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-42 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A controller for use in a power converter, comprising: 
in response to a burst load threshold, a power signal, and a load signal responsive to an output load of the power converter, a switching frequency of the switching frequency signal is above a mechanical audio resonance range of an energy transfer element of the power converter and above an audible noise frequency; 
 	a burst control circuit coupled to generate a burst on signal, and a burst off signal in response to a feedback signal representative of an output of the power converter and a burst enable signal responsive to the burst load threshold and the load signal to operate the controller in a plurality of burst modes, wherein a burst frequency of the burst on signal or the burst off signal is less than the mechanical audio resonance range of the energy transfer element of the power converter; and 
 	a request transmitter circuit coupled to generate a request signal in response to the switching frequency signal, the burst on signal, and the burst off signal to control switching of a switching circuit coupled to the energy transfer element and an input of the power converter.

Regarding claims 18-34, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter, comprising: 
 	an energy transfer element coupled between an input of the power converter and an input of the power converter; 

 	a controller coupled to control switching of the switching circuit to control a transfer of energy from an input of the power converter to the output of the power converter, wherein the controller includes: 
 	 	a control loop clock generator coupled to generate a switching frequency signal in response to a burst load threshold, a power signal, and a load signal responsive to the output load of the power converter, a switching frequency of the switching frequency signal is greater than a mechanical audio resonance range of the energy transfer element and above an audible noise frequency; 
 	 	a burst control circuit coupled to generate a burst on signal, and a burst off signal in response to a feedback signal representative of the output of the power converter and a burst enable signal responsive to the burst load threshold and the load signal to operate the controller in a plurality of burst modes, wherein a burst frequency of the burst on signal or the burst off signal is less than the mechanical audio resonance range of the energy transfer element and less than an audible noise frequency; and Attorney Docket No.: POWI-1-70645 
 	 	Client Ref. No.: PL0572.US.P00 1 -62-a request transmitter circuit coupled to generate a request signal in response to the switching frequency signal, the burst on signal, and the burst off signal to control switching of the switching circuit.


 	A method of controlling a power converter having a plurality of burst modes, comprising: 
 	operating the power converter in a first state with a burst on signal asserted and with a switching frequency signal responsive to a value of a load signal; 
 	operating the power converter in a second state with a burst off signal asserted, a fixed burst period substantially fixed to a second threshold period, and a burst on period is equal to a difference between the second threshold period and a burst off period; 
 	operating the power converter in a third state with the burst on signal asserted and with the switching frequency signal responsive to a value of the burst load threshold; 
 	operating the power converter in a fourth state with the burst off signal asserted; 
 	operating the power converter in a fifth state with the burst on signal asserted, the fixed burst period substantially fixed to a sum of a third threshold period and a fourth threshold period, and the switching frequency signal is substantially equal to either a fixed burst load threshold value or a maximum switching frequency; and 
 	operating the power converter in a sixth state with the burst off signal asserted, and the fixed burst period substantially fixed to the sum of the third threshold period and the fourth threshold period.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prescott et al (US 2014/0369097) deals with a switch mode power converter having burst mode with current offset, Fahlenkamp et al (US 2015/0244274) deals with a system and method for a switched mode power supply, and Zhang et al (US 9,143,043) deals with a multi-mode operation and control of a resonant converter.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/GARY A NASH/Primary Examiner, Art Unit 2838